


FEDERAL HOME LOAN BANK OF DES MOINES
EMPLOYEE SEVERANCE PAY PLAN
(Adopted September 18, 2014)


SECTION 1.PURPOSE
The purpose of this Federal Home Loan Bank Employee Severance Pay Plan (this
"Plan") is to provide severance pay to eligible Participants (as defined below)
in accordance with, and subject to the terms and conditions of, this Plan, in
order to retain and incentivize Participants and to provide continuity in the
operations of the Federal Home Loan Bank of Des Moines (the "Bank"),
notwithstanding the possibility, threat, or occurrence of a change in control.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in Section 6 below. This Plan shall be applicable for a two year period
following the Date of the Merger between the Bank and another entity.
SECTION 2.    ADMINISTRATION
This Plan shall be approved by the Board or the Human Resources and Compensation
Committee of the Board. Except as otherwise expressly provided in this Plan,
this Plan shall be administered by the President of the Bank (the "President")
and any other individual or individuals to whom the President delegates
authority to administer this Plan, subject to such limitations and requirements
as the President may impose on such delegated authority (each, as applicable,
the "Administrator"). Subject to the terms of this Plan, the Administrator shall
have complete discretionary authority (a) to construe and interpret the
provisions of this Plan in good faith and in the Administrator’s reasonable
judgment and (b) to prescribe such rules, forms and procedures as the
Administrator deems necessary or appropriate to administer this Plan. Any
determination by the Administrator acting in such capacity hereunder shall be
final, binding and conclusive on all persons concerned, subject to FHFA review
and non-objection, if and to the extent required.
SECTION 3.    PARTICIPATION
An employee shall be eligible to participate in this Plan until the earlier of
(i) the date on which the Participant terminates employment with the Bank for
any reason, whether voluntarily or involuntarily, and (ii) the date of payment
to the Participant of all Severance Pay payable hereunder.
SECTION 4.    SEVERANCE PAY
(a)
Severance Pay shall be payable to Participants under this Plan following a
Payment Event, subject to FHFA review and non-objection if and to the extent
required.






1






09758-0025/LEGAL120995888.9

--------------------------------------------------------------------------------




(b)
Severance Pay payable to a Participant shall be paid in a lump sum cash amount
by no later than the second regularly scheduled payroll date that follows the
date of the Payment Event.

(c)
Severance Pay shall be subject to withholding for all applicable federal, state,
local or foreign taxes and any other legally-required withholding.

SECTION 5.    GENERAL
5.1    No Individual Rights; No Right to Continued Employment
(a)    Other than as provided hereunder, no employee or other person shall have
any claim or right to participate in this Plan, and the Bank shall have no
obligation for uniformity of treatment of Participants under this Plan.
(b)    Nothing in this Plan is to be construed as (i) giving any Participant or
any other person rights to employment or continued employment or to any other
engagement or relationship with the Bank, or (ii) limiting in any way the Bank's
rights to terminate the employment or other engagement, or to modify the
provisions of employment or other engagement, of any Participant or any other
person.
5.2    Exclusivity
If a Participant receives Severance Pay under this Plan, the Participant may not
receive severance pay under any other plan, policy, program, agreement, or the
like.
5.3
Assignment; Binding on Successors

(a)    The rights of any Participant to any payments under this Plan may not be
assigned, transferred, pledged or encumbered, either voluntarily or by operation
of law, and shall not be subject to attachment, bankruptcy, garnishment, levy,
execution or other legal or equitable process; provided, however, that in the
event of a Participant's death after a Payment Event for which the Participant
was eligible to receive Severance Pay but prior to its payment, the payment of
such Severance Pay shall inure to the benefit of the Participant's estate.
(b)    This Plan shall be binding on any successors and assigns of the Bank,
including without limitation any person, partnership, bank or corporation that
may acquire the Bank or the assets of the Bank or with or into which the Bank
may be liquidated, consolidated, merged or otherwise combined. In such event,
the Bank shall require any successor or assign expressly to assume and agree to
perform the Bank's obligations under this Plan in the same manner and to the
same extent that the Bank otherwise would be required to perform such
obligations.
5.3    No Trust or Fund
This Plan is intended to constitute an "unfunded" plan. Nothing contained herein
or in any instrument provided under this Plan shall give any Participant rights
to any assets of the Bank or any assets of any acquirer or successor to the Bank
or to the Bank's assets that are

2










09758-0025/LEGAL120995888.9

--------------------------------------------------------------------------------




greater than those of an unsecured general creditor of the Bank, nor shall
anything in this Plan be construed as establishing a trust or as requiring the
Bank to set aside funds to meet its obligations hereunder.
5.4    Section 409A
This Plan and any payments provided hereunder are intended to be exempt from the
requirements of Section 409A of the Code ("Section 409A") to the maximum extent
possible, pursuant to the involuntary separation pay plan exception described in
Treas. Reg. Section 1.409A-1(b)(9)(iii). Notwithstanding anything herein to the
contrary, this Plan shall be interpreted, operated and administered in a manner
consistent with such intentions; provided, however, that in no event shall the
Bank or any of its subsidiaries or affiliates (or any of their successors) be
liable for any additional tax, interest or penalty that may be imposed on a
Participant pursuant to Section 409A or for any damages incurred by a
Participant as a result of this Plan or the payments hereunder failing to comply
with, or be exempt from, Section 409A.
5.5    Termination and Amendment of Plan
The Board or the Human Resources and Compensation Committee may terminate this
Plan at any time and may amend this Plan, including any appendix or schedule
hereto, at any time and from time to time, subject to FHFA review and
non-objection if and to the extent required; provided, however, that any
proposed termination or amendment of this Plan that would materially adversely
affect a Participant's accrued and vested rights, if any, hereunder shall
require such Participant's prior written consent before becoming effective with
respect to such Participant (except that any amendment to this Plan made for the
purpose of obtaining FHFA non-objection shall not be subject to the foregoing
consent requirement). Unless earlier terminated, this Plan shall terminate and
be of no force or effect automatically upon the date of payment of all Severance
Pay payable hereunder.
5.6    Severability
If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan, and this
Plan shall be construed and enforced as if such provision had not been included
herein.
5.7    Requirements of Law
This Plan and any payments hereunder shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies as may
be required. The Bank shall have no liability to Participants in the event such
approvals cannot be obtained.
5.8    Governing Law
This Plan, the rights and obligations of the parties hereto, and any claims or
disputes relating thereto, shall be governed by and construed in accordance with
the laws of the State of Iowa

3










09758-0025/LEGAL120995888.9

--------------------------------------------------------------------------------




without regard to the conflict of law provisions thereof, unless otherwise
preempted by the laws of the United States.
SECTION 6.     DEFINITIONS
6.1    "Board" means the Board of Directors of the Bank.
6.2
"Cause" means the Bank's termination of a Participant's employment because the
Participant:

(a)
shall have been convicted of (or pled guilty or nolo contendere to) a felony or
any crime involving dishonesty or fraud;

(b)
shall have committed willful acts of misconduct that materially impair the
goodwill or business of the Bank or cause material damage to its property,
goodwill, or business, monetarily or otherwise;

(c)    shall have a willful and continued failure to perform his or her material
duties;
(d)
shall have willfully violated any material policies of the Bank contained in the
Bank's Code of Ethics to the extent such acts would provide grounds for a
termination for Cause with respect to other employees; or

(f)
was the subject of a regulatory order or directive of judicial determination
that the Participant be terminated or the authority of the Participant be
materially reduced.

No act or failure to act on the part of the Participant shall be considered
"willful" unless it is done, or omitted to be done, by the Participant without
reasonable belief that the Participant's action or omission was in the best
interest of the Bank. A termination of the Participant's employment for Cause
shall be effected in accordance with the following procedures. The Bank shall
give the Participant written notice of its intention to terminate the
Participant's employment for Cause, setting forth in reasonable detail the
specific conduct of the Participant that it considers to constitute Cause and
the specific provision(s) of this Plan on which it relies.
6.3    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
6.4
“Date of the Merger” means the consumation of the merger, reorganization or
consolidation of the Bank with or into another Federal Home Loan Bank or other
entity.

6.5    "FHFA" means the Federal Housing Finance Agency.

4










09758-0025/LEGAL120995888.9

--------------------------------------------------------------------------------




6.6    "Participant" means an employee of the Bank who is in Tiers 3-9 or a
senior vice president.
6.7
"Payment Event" means the termination of Participant other than for Cause or
Termination by Participant with Good Cause.

6.8
"Severance Pay" means a payment under this Plan to a Participant following a
Payment Event for which the Participant is eligible to receive such payment.

6.9    "Section 409A" has the meaning set forth in Section 5.5.
6.9
“Termination by Participant with Good Reason” means termination of employment
after a base pay reduction, a reduction in corporate officer title, or a
material change by the Bank in the geographic location in which the Participant
is required to work.




5










09758-0025/LEGAL120995888.9

--------------------------------------------------------------------------------




FEDERAL HOME LOAN BANK OF DES MOINES
ENHANCED SEVERANCE POLICY PLAN
SCHEDULE OF PAYMENT EVENTS AND SEVERANCE PAY AMOUNTS


Payment Event
Participant Position
Severance Pay Amount*
Termination by Company other than for Cause or Termination by Participant with
Good Reason
Tiers 7, 8, and 9
Three weeks of base salary for every year of full service (period of at least 4
weeks and at most 6 months); outplacement services for a period not to exceed 3
months; health and dental continuation during severance period; annual incentive
proration
 
 
 
 
 
 
Termination by Company other than for Cause or Termination by Participant with
Good Reason
Tiers 3,4,5, 6
Three weeks of base salary for every year of full service (period of at least 8
weeks and at most one year); outplacement services for a period not to exceed
six months; health and dental continuation during severance period; annual and
deferred (if applicable) incentives proration; deferred earned and unpaid awards
for prior periods
 
 
 
 
 
 
Termination by Company other than for Cause or Termination by Participant with
Good Reason
Senior Vice Presidents
One and a half years of base salary; outplacement services for a period not to
exceed nine months; health and dental continuation during severance period;
deferred earned and unpaid awards for prior periods
 
 
 
 
 
 



*    "Base Salary" means a Participant's salary in effect as of the date of the
Payment Event without adjustments for any benefits, overtime, deduction or other
non-salary forms of compensation.

6










09758-0025/LEGAL120995888.9